Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 11, 2022

The Court of Appeals hereby passes the following order:

A22A1192. JANORRIS SPEARS v. THE STATE.

      A jury found Janorris Spears guilty of numerous criminal offenses. Spears
subsequently filed a motion for out-of-time appeal, which the trial court denied on
February 4, 2022. Spears then filed this appeal. We, however, are unable to consider
the merits of this appeal.
      In Cook v. State, the Supreme Court determined that a trial court lacks authority
to grant an out-of-time appeal. Cook v. State, ___ Ga. ___, ___ (5) (Case No.
S21A1270, decided March 15, 2022). Spears, therefore, “had no right to file a motion
for an out-of-time appeal in the trial court; his remedy, if any, lies in habeas corpus.”
Rutledge v. State, ___ Ga. ___, ___ (Case No. S21A1036, decided March 15, 2022).
Rather than denying Spears’s motion, the motion should have been dismissed. See id.
Accordingly, the trial court’s order denying the motion for out-of-time appeal is
hereby VACATED and this appeal is hereby REMANDED to the trial court, which
is DIRECTED to enter an order dismissing the motion for out-of-time appeal.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/11/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.